Citation Nr: 0712333	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-44 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for flat feet.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back 
disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a chronic sinus 
disability.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a chronic sinus 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to December 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The issues of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for flat feet, sinusitis and a back 
disability was denied by the RO in a rating decision of March 
2000.  The veteran was informed of the decision and he did 
not appeal.

2.  The evidence submitted since the RO's March 2000 decision 
is relevant and probative of the issue at hand.

3.  Sinusitis was manifested during service.

4.  Preexisting bilateral pes planus was aggravated by 
service.  


CONCLUSION OF LAW

1.  The March 2000 rating decision, which denied service 
connection for flat feet, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The evidence received since the March 2000 rating 
decision, which denied service connection for flat feet, is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The March 2000 rating decision, which denied service 
connection for a back disability, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

4.  The evidence received since the March 2000 rating 
decision, which denied service connection for a back 
disability, is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

5.  The March 2000 rating decision, which denied service 
connection for a chronic sinus disability, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

6.  The evidence received since the March 2000 rating 
decision, which denied service connection for a chronic sinus 
disability, is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

7.  Chronic sinusitis was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

8.  Pes planus was aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claims are being reopened.  
As such, any deficiencies with regard to VCAA are harmless 
and nonprejudicial.  

New and Material 

Service connection for spondylolisthesis was denied in a 1954 
rating decision on the basis that it was not shown by the 
evidence of record.  Although noted in the service medical 
records the impression was not supported.  Service connection 
for a congenital defect at L-5 was denied as not a disability 
under the law.  Service connection for pes planus was denied 
as pre-existing service.  Service connection for sinusitis 
was denied as not fount (the in-service notation was acute). 

The RO, in a rating decision of March 2000 denied the 
veteran's request to reopen the claims for service connection 
for bilateral pes planus, flat feet, spondylolisthesis, 
claimed as a back condition, and chronic sinus condition.  
The request to reopen the claim for pes planus was denied on 
the basis that there was no evidence that the veteran's pes 
planus had been aggravated beyond its natural progression by 
service; the request to reopen the claim for a back condition 
was denied on the basis that there was no evidence of a nexus 
to service; and, the request to reopen the claim for a 
chronic sinus condition was denied on the basis that there 
was no evidence of a chronic sinus condition and no evidence 
of a nexus to service.  

At the time of the decision, the record included numerous 
pieces of evidence including, service medical records and a 
VA examination of January 1954. 

Submitted since the RO's March 2000 rating decision are 
statements from the veteran, private treatment records in the 
form of a CT scan of May 1997 showing findings of mild 
allergic or inflammatory ethmoid sinus disease, a January 
2003 letter from Dr. M.S.P., stating that the veteran suffers 
from marked narrowing of the left intervertebral foramen and 
grade 1-2 spondylolisthesis of L5 on S2 with marked narrowing 
of the intervertebral foramen which has existed since 
military service when the veteran injured his back in basic 
training and which has worsened with time as a result of wear 
and tear and aging; a January 2004 letter from Dr. M.S.P., 
restating the findings in his January 2003 letter and adding 
that in his opinion, the veteran's back condition is directly 
related to his military service; a January 2004 letter form 
Dr. M.M., stating that the veteran's chronic sinusitis is 
probably related to his military service; and, a January 2004 
letter form Dr. J.C. stating that the evidence was clear that 
the veteran's pes planus increased steadily as his time in 
service increased.  

The RO's March 2000 rating decision is final based upon the 
evidence then of record.  A prior final decision will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
March 2000 rating decision.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of the appellant's back disability, but no evidence 
of a nexus to service.  Since that determination the veteran 
has introduced evidence of a nexus to service via private 
physician's letters of January 2003 and January 2004.  In 
addition, at the time of the prior denial there was evidence 
that the veteran's pes planus pre-existed service, but no 
evidence that the veteran's pes planus had been aggravated by 
service beyond its natural progression.  Since that 
determination the veteran has submitted evidence of 
aggravation in the form of a private physician's letter of 
January 2004.  Finally, at the time of the prior denial there 
was no evidence of a chronic sinus condition or a nexus to 
service.  Since that determination the veteran has submitted 
evidence of a sinus condition and a nexus to service in the 
form of a private physician's letter of January 2004.  This 
evidence is relevant and probative to the issue at hand.  The 
evidence clearly cures the evidentiary defects that existed 
at the time of the prior decision.  See 38 C.F.R. § 3.156.  
Based upon the reasons for the prior denial, the additional 
evidence is new and material and the claims are reopened. 

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  See 
38 C.F.R. §  3.303(c) (2006).  However, service connection 
may be granted for hereditary diseases which either first 
manifest themselves during service or which preexist service 
and progress at an abnormally high rate during service.  See 
VAOPGCPREC 67-90 (July 18, 1990)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Sinusitis

The veteran's entrance examination of November 1951 noted the 
veteran's sinuses as normal.  Service medical treatment 
records of September 1952 show that the veteran was treated 
for acute sinusitis.  Separation physical of December 1953 
notes the veteran's sinuses as normal.  

VA examination of January 1954  found no evidence of chronic 
sinusitis.  X-ray of sinuses was noted to be normal.  

Private treatment records of May 1997 show CT scan findings 
of allergic or inflammatory ethmoid sinus disease; evidence 
of previous maxillary sinus disease, more prominent on the 
right than the left; and minimal occlusion of the origin of 
the osteomeatal complex, but generally complex is intact.

In a January 2004 letter, Dr. M.M. states that he has been 
treating the veteran, that he suffers from chronic sinusitis, 
and that based on his examination of the veteran and the 
service medical records, it is his medical opinion that the 
veteran's "chronic sinusitis is probably related to his 
military service."  He further notes that he had been 
treating the veteran for many years and that his chronic 
sinusitis condition is unchanged.  Finally, he noted that the 
veteran's "current medical records indicate evidence of 
previous sinus disease which likely dates back to the period 
of his military service."

After a careful review of the evidence of record the Board 
finds that the evidence is in favor of a grant for service 
connection for chronic sinusitis.  The veteran was treated 
for acute sinusitis while in service.  The veteran has 
presented a medical opinion of a nexus to service.  As noted 
above, the veteran's private physician opined that the 
veteran's "chronic sinusitis is probably related to his 
military service."  He further noted that "current medical 
records indicate evidence of previous sinus disease which 
likely dates back to the period of his military service."  
This medical opinion stands uncontradicted by any other 
competent evidence of record.  It was rendered after a review 
of the service medical records, current private medical 
records and an examination of the veteran.  Furthermore, the 
physician noted that he has been treating the veteran for 
many years and his chronic sinusitis condition remained 
unchanged.  This is evidence of continuity of symptomatology.  
The evidence is competent and provides a nexus to service.

For a grant of service connection, competent evidence of a 
current disability, and of a link between the current 
disability and service is required.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. 
App. 498, 507-13 (1995).  The Board finds that the evidence 
of record is in favor of the appellant for a grant of service 
connection for chronic sinusitis.  There is competent 
evidence of current disability and a medical opinion linking 
the disability to service.

Pes Planus

Veterans are presumed to have entered service in sound 
condition as to their health.  This presumption attaches 
where there has been an induction examination in which the 
later complained-of disability was not detected.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).  
The Board notes that the veteran's pre-induction examination 
dated in November 1951 reported the veteran's feet as normal.  
However, they noted that the veteran had second degree pes 
planus.  Therefore, the Board finds that the veteran's pes 
planus was noted at the time of entrance into service and the 
veteran is not entitled to the presumption of soundness.  
This was not a report of a history of pes planus, rather, 
there was an identification of pes planus that constitutes a 
"noting."  Therefore, the issue remaining is whether the 
veteran's pes planus was aggravated by service.

As noted above a pre-existing injury or disease will be 
considered to have been aggravated by active military, naval 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened.  See Hunt, supra; Beverly, supra.  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

The entrance examination established that the veteran had 
second degree pes planus.  Service medical records of May 
1953 note that he veteran suffered from third degree pes 
planus.  The separation physical, noted the veteran's feet as 
normal.  The VA examination report of January 1954 noted a 
diagnosis of asymptomatic pes planus.

In a January 2004 letter, Dr. J.C., stated that after 
reviewing the veteran's service medical records, current VA 
medical records, private medical records and after a physical 
examination of the veteran, she opined that "it is clear 
that the degree of pes planus in [the veteran's] feet 
increased steadily as his time in service increased.  
According to his current podiatry records, [the veteran] now 
requires special orthotics to support the arches of his 
feet."

In a January 2004 letter Dr. A.W.B., stated that based upon 
his review of the veteran's service records, current medical 
records and an examination of the veteran, it is his 
professional medical opinion that "[the veteran's] pre-
induction physical examination report stated a foot deformity 
condition of pes planus of 2 degrees.  No treatment was 
recommended.  [The veteran's] subsequent physical examination 
report stated a foot deformity condition of pes planus of 3 
degree and a recommendation to treat with arch supports.  
There appears to be a deterioration of [the veteran's] 
condition post-induction."

After a careful review of the evidence of record the Board 
finds that the evidence is in favor of a grant for service 
connection for pes planus.  The evidence of record shows that 
the veteran's pes planus increased in severity during his 
time in service.  At entrance it was noted that he suffered 
from second degree pes planus.  Service medical records then 
note that he was suffering form third degree pes planus.  In 
addition, there are two medical opinions of record which 
state that the veteran's degree of severity of his pes planus 
increased during service.  These opinions were provided by 
medical professionals who examined the veteran and reviewed 
the service medical records and private medical records. 
There is evidence that the veteran's pes planus increased in 
severity during service, therefore, there is a presumption of 
aggravation which stands unrebutted.  See 38 C.F.R. § 
3.306(b).  Equally important, there is nothing in the record 
that would allow the Board to conclude that any change during 
service was a result of natural progress.

Accordingly, service connection for pes planus is granted.


ORDER

The application to reopen the claim for service connection 
for a back disability is granted.

The application to reopen the claim for service connection 
for a sinusitis is granted.

The application to reopen the claim for service connection 
for a pes planus is granted.

Service connection for sinusitis is granted.

Service connection for pes planus is granted.



REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In the instant case the veteran is claiming service 
connection for a back disability.  He has alleged that he 
injured his back during basic training and has suffered from 
back problems since then.  Arthritis, disc disease, 
spondylolisthesis and spondylolysis are the predominant 
diagnoses.  During service there was some evidence of 
spondylolisthesis and spondylolysis.  There is also a private 
opinion attempting to link post-service findings to in-
service injury.  Based upon the facts and opinions in this 
case, a medical opinion is required.  

Accordingly, the case is REMANDED for the following action:

The AOJ should forward the file to a 
physician for a medical opinion.  The 
file must be made available to the 
physician.  Based upon a review of the 
file and the nature of the diagnoses, 
the examiner is requested to answer the 
following questions.  1.  Is 
spondylolysis a congenital or 
developmental defect?  2.  Is 
spondylolisthesis a congenital or 
developmental defect in this veteran or 
is it due to an acquired process, 
disease or injury?  3.  Is there any 
relationship between the post-service 
diagnoses of disc disease or arthritis 
and any in-service manifestation?  4. 
Based upon all records, including the 
radiograph reports during and 
immediately after service, was the in-
service diagnosis of spondylolisthesis 
correct?  5.  If the in-service 
diagnosis of spondylolisthesis is 
correct, did this veteran's 
spondylolisthesis clearly and 
unmistakably pre-exist service?  6.  
Were the in-service manifestations 
indicative of natural progress of 
spondylolisthesis?

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


